Exhibit 10.30

PROMISSORY NOTE

(Revolving Credit Facility)

 

$15,000,000.00

Albany, New York
September 29, 2004

 

FOR VALUE RECEIVED the undersigned, MapInfo Corporation, a New York business
corporation with its principal office and place of business at One Global View,
Troy, New York 12180 (the "Borrower"), HEREBY PROMISES TO PAY to the order of
Charter One Bank, N.A. (the "Bank"), at its office located at 833 Broadway,
Albany, New York 12207, or such other place as the Bank may designate from time
to time, in lawful money of the United States and in immediately available funds
the principal amount of FIFTEEN MILLION DOLLARS ($15,000,000.00), or the
aggregate unpaid principal amount of all Loans made to the Borrower by the Bank
pursuant to the Loan Agreement, whichever is less, on the Termination Date, and
to pay interest from the date of this Promissory Note on the unpaid principal
amount due hereunder, in like money, at said office on the dates, in the manner
and at the interest rates per annum as selected by the Borrower and as provided
for in the Loan Agreement.

The Termination Date of this Promissory Note is the earlier of September 26,
2005 or the date on which the Bank exercises its rights to accelerate this
Promissory Note. On the Termination Date this Promissory Note shall mature and
all unpaid principal, accrued and unpaid interest and all other charges due
hereunder, under the Loan Agreement and under all other Loan Documents shall be
paid in full. The Bank is hereby authorized by the Borrower to endorse on the
schedule annexed to this Promissory Note the amount and type of all Loans made
to the Borrower by the Bank under the Revolving Credit Facility and each renewal
or conversion thereof and/or payment of principal received by the Bank on
account of the Revolving Credit Facility, which endorsement shall, in the
absence of manifest error, be conclusive as to the outstanding principal amount
due under the Revolving Credit Facility, provided, however, that the failure to
make such notation with respect to any Loan, any renewal or conversion thereof,
or payment thereon shall not limit or otherwise affect the obligation of the
Borrower hereunder, under the Loan Agreement, or under any other Loan Document.
In lieu of using the schedule attached to this Promissory Note, the Bank may
record all Advances, payments, renewals and conversions with respect to the
Revolving Credit Facility in such other manner as it may elect. Such record,
absent manifest error, shall be conclusive as to the principal balance due
hereunder.

This Promissory Note evidences the Revolving Credit Facility referred to in, and
is entitled to all of the benefits of, that certain loan agreement between the
Borrower and the Bank dated even date herewith (the "Loan Agreement"), the terms
and provisions of which Loan Agreement are hereby incorporated herein by
reference and made a part hereof. The Loan Agreement, among other things,
contains provisions for the acceleration of maturity of this Promissory Note
upon the happening of certain stated events and also for prepayments on account
of principal of this Promissory Note prior to the Termination Date, upon the
terms and conditions specified in the Loan Agreement.

All capitalized terms used herein and not otherwise defined herein shall have
the meaning attributed to them as set forth in the Loan Agreement.

Upon the Borrower's failure to pay within three (3) Business Days of when due
any principal or interest payable hereunder or to pay when due any other amount
due hereunder, under the Loan Agreement or under any other Loan Document, or
upon the occurrence of any other Default or Event of Default, as specified
hereunder, in the Loan Agreement or in any other Loan Document, this Promissory
Note, at the option of the Bank, shall become immediately due and payable
without notice, demand or protest, all of which are hereby waived and the Bank
may, at its option, exercise all rights and remedies available to it hereunder,
under the Loan Agreement and under all other Loan Documents.

Notwithstanding anything contained herein or in the Loan Agreement or any other
Loan Document to the contrary, if this Promissory Note is not paid when due
(whether as stated, by acceleration, demand or otherwise), this Promissory Note
shall bear interest at the applicable Default Interest Rate as set forth in the
Loan Agreement.

Anything in this Promissory Note to the contrary notwithstanding, the Bank shall
not be permitted to charge or receive, and the Borrower shall not be obligated
to pay, interest in excess of the maximum rate from time to time permitted by
applicable law.

The Borrower hereby irrevocably (a) submits, in any legal proceeding relating to
this Promissory Note, to the non-exclusive in personam jurisdiction of any New
York State or United States court of competent jurisdiction sitting in the State
of New York, County of Albany, and agrees to suit being brought in any such
court, (b) agrees to service of process in any such legal proceeding by mailing
of copies thereof (by registered or certified mail, if practicable) postage
prepaid, or by telex, to the Borrower at the last known address of the Borrower
on the books of the Bank, and (c) agrees that nothing contained herein shall
affect the Bank's right to effect service of process in any other manner
permitted by law; and the Borrower and the Bank hereby irrevocably waive, in any
such legal proceeding, trial by jury.

This Promissory Note shall be governed by, construed and enforced in accordance
with the laws of the State of New York, provided that, as to the maximum rate of
interest which may be charged or collected, if the laws applicable to the Bank
permit it to charge or collect a higher rate than the laws of the State of New
York then such law applicable to the Bank shall apply to the Bank under this
Promissory Note.

IN WITNESS WHEREOF, the undersigned has executed and delivered this Note on the
date first above written.

MapInfo Corporation







By: /s/ Wayne McDougall

Wayne McDougall,
Vice President and Chief Financial Officer



STATE OF NEW YORK )

COUNTY OF RENSSELAER ) ss.:

On this 27th day of September, 2004, before me, the undersigned, personally
appeared Wayne McDougall, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

/s/ Matthew Hoff


Notary Public-State of: New York



 

 

SCHEDULE TO PROMISSORY NOTE EVIDENCING A REVOLVING

CREDIT FACILITY IN THE PRINCIPAL AMOUNT OF $15,000,000.00ESTABLISHED FOR MAPINFO
CORPORATION BY CHARTER ONE BANK, N.A.

 

 

Date
Made,
Renewed,
Converted
or Paid




Type of
Loan




Amount of Loan

Amount of
Principal
Advanced,
Renewed,
Converted
or Paid


Unpaid
Principal
Balance
of Note


Name of
Person
Making
Notation

       